       Case 2:18-cv-07465-NJB-MBN Document 316 Filed 04/07/21 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


   WAYLAND COLLINS, et al.                                                          CIVIL ACTION


   VERSUS                                                                           NO. 18-7465


   JOHN C. BENTON, et al.                                                           SECTION: “G”(5)



                                       ORDER AND REASONS

       This action arises from an alleged motor vehicle collision in the Parish of Orleans, State

of Louisiana. 1 Before the Court is Plaintiffs Wayland Collins, Candy Kelly, and Alvin Polk’s

(collectively, “Plaintiffs”) “Motion to Strike and/or Dismiss Under FRCP 12(b)(6) Defendant’s

Twelfth Affirmative Defense in their Amended Answer of ‘Intentional Acts’ of the Plaintiff.”2

Defendants Mark Ingle (“Ingle”), John C. Benton d/b/a Q&M Motor Transports (“Q&M Motor”),

Innovative Transport Solution, Inc. (“Innovative Transport”), Automotive Transport Services,

Inc. (“Automotive Transport”), and Northland Insurance Company (“Northland”) (collectively,

“Defendants”) oppose the motion. 3 Considering the motion, the memoranda in support and in

opposition, the record, and the applicable law, the Court denies the motion.

                                              I. Background

      On August 7, 2018, Plaintiffs filed a complaint against Ingle, Q&M Motor, and Northland




       1
           Rec. Doc. 1 at 1.
       2
        Rec. Doc. 282. Plaintiffs incorrectly label this motion as a motion for leave of Court to file the instant
       motion. Id. The Court already granted Plaintiffs leave to file the instant motion. Rec. Doc. 281.
       3
           Rec. Doc. 306.

                                                       1
       Case 2:18-cv-07465-NJB-MBN Document 316 Filed 04/07/21 Page 2 of 9




in this Court, seeking recovery for injuries and property damage that Plaintiffs allegedly sustained

in an automobile accident.4 According to the Complaint, on August 9, 2017, Plaintiff Wayland

Collins was operating a vehicle on Interstate 10 when, while exiting onto Interstate 510, he

collided with an 18-wheeler driven by Ingle. 5 Plaintiffs allege that Ingle was turning onto

Interstate 510 and negligently misjudged his clearance, resulting in the motor vehicle incident at

issue. 6 Plaintiffs additionally allege that Ingle was cited for an “improper lane change.” 7 Plaintiffs

bring negligence claims against Ingle and Q&M Motor, who Plaintiffs allege is Ingle’s principal,

under the doctrine of respondeat superior. 8 Plaintiffs also bring claims against Northland, who

purportedly insured the 18-wheeler operated by Ingle. 9

      On September 10, 2018, Ingle, Q&M Motor, and Northland filed an answer to the

Complaint. 10 On October 10, 2019, Ingle, Q&M Motor, and Northland filed an amended answer

to the Complaint. 11 In the Amended Answer, Ingle, Q&M Motor, and Northland asserted the

following additional affirmative defense:

        Defendants plead the affirmative defense that Plaintiffs conspired to stage the
        alleged subject accident and that the alleged subject accident in this case was
        intentionally [caused] and/or staged by the Plaintiffs, and that Plaintiffs suffered
        no injury due to the fault of the Defendants.12

        4
            Rec. Doc. 1.
        5
            Id.
        6
            Id.
        7
            Id. at 4.
        8
            Id. at 5.
        9
            Id.
        10
             Rec. Doc. 7.
        11
             Rec. Doc. 54.
        12
             Id. at 2.

                                                   2
        Case 2:18-cv-07465-NJB-MBN Document 316 Filed 04/07/21 Page 3 of 9




       On January 15, 2020, Plaintiffs filed a first supplemental and amending complaint. 13 In the

Amended Complaint, Plaintiffs name General Star, Innovative Transport Solution, Inc.

(“Innovative”), ABC Insurance Company, Automotive Transport Services, Inc. (“Automotive

Transport”), Def Insurance Company, US AutoLogistics, LLC (“US AutoLogistics”), GHI

Insurance Company, The Hertz Corporation d/b/a Hertz Rent-A-Car (“Hertz”), and XYZ

Insurance Company as additional defendants to the instant action. 14 Plaintiffs subsequently

dismissed the claims against US AutoLogistics and Hertz. 15

       With leave of Court, 16 Plaintiffs filed the instant motion to strike on February 17, 2021.17

On March 2, 2021, Defendants filed an opposition to the instant motion. 18 On March 5, 2021,

with leave of Court, Plaintiffs filed a reply memorandum in further support of the instant motion

to strike. 19

                                              II. Parties’ Arguments

A.     Plaintiffs’ Arguments in Support of the Motion to Strike

       Plaintiffs move the Court to strike the twelfth affirmative defense from the Amended

Answer filed by Ingle, Q&M Motor, and Northland. 20 Plaintiffs claim that the twelfth affirmative



         13
              Rec. Doc. 180.
         14
              Id. at 1–4.
         15
              Rec. Doc. 219; Rec. Doc. 221.
         16
              Rec. Doc. 281.
         17
              Rec. Doc. 282.
         18
              Rec. Doc. 306.
         19
           Rec. Doc. 308-1. Plaintiffs incorrectly label the reply memorandum as an “additional reply to Plaintiff’s
         sur-reply to Defendant’s opposition to motion to strike . . . .” Id.
         20
              Rec. Doc. 282. Plaintiffs incorrectly label this motion as a motion for leave of Court to file the instant
                                                            3
       Case 2:18-cv-07465-NJB-MBN Document 316 Filed 04/07/21 Page 4 of 9




defense alleging that the accident in this case was “intentionally caused and/or staged by the

Plaintiffs” actually constitutes a defense of fraud subject to the heightened pleading requirements

set forth in Federal Rule of Civil Procedure 9(b). 21 Plaintiffs contend that the Amended Answer

does not meet the heightened pleading requirements. 22

      Specifically, Plaintiffs argue that the allegations “fail to state what specific

misrepresentations were made that were relied upon to exhibit any type of fraud.” 23 Plaintiffs

contend that discovery has shown that Ingle, Q&M Motor, and Northland “never had any

evidence to support [their] ‘intentional act’ theory.” 24 Plaintiffs point to the deposition of Ingle

and the Rule 30(b)(6) deposition of Q&M Motor in support of this assertion. 25 Plaintiffs also

point to a phone call made by Plaintiff Alivn Polk to Sean Alfortish, the fiancé of Plaintiffs’

counsel Vanessa Motta, to argue that the defendants “enjoyed slandering Plaintiff Polk and

Alforitsh by insinuating that either of these parties committed some nefarious activity simply

because they happened to speak to each other on the date of this accident.” 26

B.    Defendants’ Arguments in Opposition to the Motion to Strike

       Defendants first point out that the proper vehicle to strike a defense is Federal Rule of

Civil Procedure 12(f), not Rule 12(b)(6).27 Second, Defendants argue that Plaintiffs seek to “re-


       motion. Id. The Court already granted Plaintiffs leave to file the instant motion. Rec. Doc. 281.
       21
            Rec. Doc. 282-1 at 6–7.
       22
            Id. at 7.
       23
            Id. at 9.
       24
            Id. at 10.
       25
            Id.
       26
            Id. at 10–11.
       27
            Rec. Doc. 306 at 14.

                                                       4
       Case 2:18-cv-07465-NJB-MBN Document 316 Filed 04/07/21 Page 5 of 9




define” the affirmative defense at issue “from one of an intentional act to one of fraud.”28

Defendants claim that an intentional acts defense and a fraud defense are distinguishable in that

an intentional acts defense is not subject to heightened pleading requirements but instead subject

to the general pleading requirements of Rule 8(b). 29 Defendants also note that “[t]his Court has

already held that defendants’ defense that the accident in question was staged and/or intentionally

caused is not synonymous with fraud.”30

C.    Plaintiffs’ Arguments in Further Support of the Motion to Strike

        In reply, Plaintiffs argue that “the allegations contained in the [twelfth affirmative

defense]” do not give Defendants a right of action to state that Plaintiffs committed fraud or

intentional acts. 31 Plaintiffs note that Defendants “cannot rely on their experts” to defeat the

instant Rule 12(b)(6) motion to dismiss. 32 Plaintiffs also contend that Defendants “do[] not have

a single witness who has testified that there is any fraud, intentional act or staging by Plaintiffs.”33

                                              III. Law & Analysis

      As an initial matter, Plaintiffs refer to the instant motion as a Rule 12(b)(6) motion to

dismiss Defendants’ “intentional act” affirmative defense.34 However, it is well-recognized that

a Rule 12(b)(6) motion is not proper to dismiss a defendant’s affirmative defense. Rather, a




        28
             Id. at 15–16.
        29
             Id. at 18–19.
        30
             Id. at 16.
        31
             Rec. Doc. 308-1 at 9.
        32
             Id. at 5.
        33
             Id. at 8.
        34
             See generally Rec. Doc. 282-1.

                                                       5
       Case 2:18-cv-07465-NJB-MBN Document 316 Filed 04/07/21 Page 6 of 9




motion to strike pursuant to Rule 12(f) provides the proper vehicle to strike a defense.35 Therefore,

this Court will construe the instant motion as a Rule 12(f) motion to strike Defendants’ affirmative

defense.36

      Federal Rule of Civil Procedure 12(f) provides that “[t]he court may strike from a pleading

an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”37

Ordinarily, the Fifth Circuit advises courts to be wary of striking defenses pursuant to Rule 12(f),

although it has said that such a motion is proper when the defense is insufficient as a matter of

law. 38 Still, “the action of striking a pleading should be sparingly used by the courts. . . . It is a

drastic remedy to be resorted to only when required for the purposes of justice [and] should be

granted only when the pleading to be stricken has no possible relation to the controversy.” 39

      Here, Plaintiffs allege that Ingle, Q&M Motor, and Northland have failed to adequately

plead the affirmative defense of “conspiracy to commit fraud.” 40 Generally, an affirmative

defense is subject to pleading requirements set out in Federal Rule of Civil Procedure 8(c). Under

Rule 8(c), defendants must plead an affirmative defense with “enough specificity or factual

particularity to give the plaintiff ‘fair notice’ of the defense that is being advanced.”41 However,



        35
          See Campmed Cas. & Indem. Co., Inc. v. Specialists on Call, Inc., No. 4:16-CV-00452, 2017 WL 373463,
        at *3 (E.D. Tex. Jan. 26, 2017).
        36
             Id.
        37
             Fed. R. Civ. P. 12(f).
        38
             Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir. 1982).
        39
          Augustus v. Bd. of Pub. Instruction of Escambia Cty., Fla., 306 F.2d 862, 868 (5th Cir. 1962) (quoting
        Brown & Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir. 1953)).
        40
             Rec. Doc. 282-1 at 8–9.
        41
          Thomas v. Chambers, No. CV 18-4373, 2019 WL 2289495, at *5 (E.D. La. May 28, 2019) (Vance, J.)
        (quoting Woodfield v. Bowman, 192 F.3d 354, 362 (5th Cir. 1999)).

                                                         6
       Case 2:18-cv-07465-NJB-MBN Document 316 Filed 04/07/21 Page 7 of 9




“[n]otwithstanding this typical pleading standard, affirmative defenses of fraud must be pleaded

with the particularity required by Rule 9(b).”42

      The affirmative defense at issue reads as follows:

       Defendants plead the affirmative defense that Plaintiffs conspired to stage the
       alleged subject accident and that the alleged subject accident in this case was
       intentionally cause and/or staged by the Plaintiffs, and that Plaintiffs suffered no
       injury due to the fault of the Defendants. 43

      Despite the fact that the affirmative defense makes no mention whatsoever of fraud,

Plaintiffs devote the majority of the instant motion to arguing that the defense is really a fraud

defense and is therefore subject to heightened pleading requirements under Rule 9(b).44 Plaintiffs

contend that Ingle, Q&M Motor, and Northland have not met these heightened requirements.45

In opposition, Defendants reiterate that the affirmative defense at issue contends that Plaintiffs

intentionally caused the alleged accident, which is legally distinct from a defense of fraud. 46

      In a prior Order in this case, this Court recognized that “the Magistrate Judge has already

precluded Defendants from asserting a fraud claim in this case.” 47 Specifically, the Magistrate

Judge denied Ingle, Q&M Motor, and Northland’s motion to amend the Answer to assert the

affirmative defense of conspiracy to commit fraud and instead permitted Defendants to amend

the Answer to “plead that Plaintiffs conspired to stage the alleged subject accident and that the

alleged subject accident in this case was intentionally caused and/or staged by the


       42
            Id. at *5.
       43
            Rec. Doc. 54 at 2.
       44
            See generally Rec. Doc. 282-1.
       45
            Id. at 7.
       46
            See generally Rec. Doc. 306.
       47
            Rec. Doc. 231 at 2.

                                                   7
       Case 2:18-cv-07465-NJB-MBN Document 316 Filed 04/07/21 Page 8 of 9




Plaintiffs. . . .” 48 Yet Plaintiffs continue to incorrectly label the “intentional acts” affirmative

defense as “conspiracy to commit fraud.”49

      An “intentional acts” defense is not an allegation of fraud, but instead is “simply a defense

to [the plaintiff’s] negligence claim” that is “akin to illegality and contributory negligence,” both

defenses listed under Rule 8(c). 50 Therefore, an “intentional acts” defense is not subject to

heightened pleading standards of Rule 9(b) but must instead meet only Rule 8(c)’s “fair notice”

standard. 51

      Under Rule 8(c), Ingle, Q&M Motor, and Northland have adequately pleaded the

intentional acts affirmative defense. In the Amended Answer, Ingle, Q&M Motor, and Northland

clearly allege that “the alleged subject accident in this case was intentionally caused and/or staged

by the Plaintiffs, and th[e] Plaintiffs suffered no injury due to the fault of the Defendants.”52 In

addition, Ingle, Q&M Motor, and Northland allege several cell phone calls following the time of

the alleged accident in support of the “intentional acts” affirmative defense.53 The Amended

Answer thus “provide[s] [Plaintiff with ‘fair notice’ of the nature of the defense and what

arguments they will make at trial,” 54 and is therefore sufficient under Rule 8(c).

      Because the affirmative defense meets the pleading requirements set out in Federal Rule of

Civil Procedure 8(c), Plaintiffs have not shown that there is any basis to strike the defense under


       48
            Rec. Doc. 50 at 1–2.
       49
            See generally Rec. Doc. 282-1.
       50
            See Thomas, 2019 WL 2289495, at *5–*6.
       51
            See id. at *6.
       52
            Rec. Doc. 54 at 2.
       53
            Id.
       54
            Thomas, 2019 WL 2289495, at *6.

                                                     8
       Case 2:18-cv-07465-NJB-MBN Document 316 Filed 04/07/21 Page 9 of 9




Rule 12(f).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ “Motion to Strike and/or Dismiss Under

FRCP 12(b)(6) Defendant’s Twelfth Affirmative Defense in their Amended Answer of

‘Intentional Acts’ of the Plaintiff” 55 is DENIED.

       NEW ORLEANS, LOUISIANA, this _____
                                    7th day of April, 2021.




                                                     _________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




       55
            Rec. Doc. 282.

                                                9
